Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
Examiner has cited particular columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to 
fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Amacker (US 9,875,284) and in view of Hsu et al. (2012/0265784).
As to claim 1, Amacker teaches a method comprising:
receiving, by the processor, a first input 805 related to the desired outcome;

determining, by the processor, a first output/result 820 based on at least the first input and the first information;
outputting (displaying on chalkboard 830), the first output;
receiving, by the processor, a second input 835 based on the outputted first output in response to the first output being different from the desired outcome, the second input being related to the desired outcome;
determining, a second output 850 based on at least the second input, the first input, and the first output; and
outputting 855, by the processor, the second output (Figs.2-7; Col.8, lines 41-65; Col.13, lines 13-45).

    PNG
    media_image1.png
    429
    654
    media_image1.png
    Greyscale

It is noted that Amacker doesn’t explicitly teach where processing the first input and second input comprises retrieving, a first information related to the first input and a second information related to the second input. However, Hsu in same field, teaches semantic pattern based query processing and predictive searching method comprising the steps of receiving a first input (Fig.3, 311), outputting a first output (318), receiving a second input (Fig.7, 710) associated with a first input, and outputting a second output 718 wherein outputting the first and second output comprises, retrieving from entity store and query logs (Fig.32), a first information related to the first input and a second information related to the second input (Pars.29-32, 47, 69). The modification and the combination of the analogous arts would be obvious to one of ordinary skill in the art before the time of applicant’s invention for the purpose of accessing search results that are relevant to the user intention.
As to claim 2, Hsu teaches wherein at least one of the retrieving the first information and the retrieving the second information comprises: accessing a past history (query-log stored in entity store 206) of a user entering the first input and the second input, the past history including past requests from the user and outcomes of the past requests, the first input and the second input being related to a specific domain; accessing a past history of other users related to the specific domain, the past history including other past requests from the other users and other outcomes of the other past requests (Pars 50-51, 84).
As to claims 3-4, Hsu teaches wherein at least one of the determining the first output and the determining the second output comprises utilizing a combination of natural language processing (semantic/linguistic pattern analysis) and machine learning (teaches algorithm/instructions to collect and analyze information including previous user experiences and formulate/predict a query and generate a search result) is used to (Fig.2, 208; Pars.12, 49-62).
As to claim 5, Hsu teaches where each of the user input is used as a feedback for further enhancing predicting the user intention and updating the search result (Figs.7-16).
As to claim 6, Hsu teaches wherein the first information and the second information comprise data defining a context/attribute of the first and second input, respectively (Pars.12, 20-21).
As to claim 7, both Amacker Figs.1-7 and Hsu, Figs.7-16 teach wherein at least one of the first input and the second input comprises at least one of a question asked by a user, a menu selection, an identifier of the user, search parameters of the user, and search parameters of other users.
As to claim 8, both Amacker Figs.1-7 and Hsu, Figs.7-16 teach wherein at least one of the outputting the first output and the outputting the second output comprises displaying a first dashboard illustrating the first output and displaying a second dashboard illustrating the second output, the second dashboard being a modified version of the first dashboard.
As to claim 9, both Amacker Figs.1-7 and Hsu, Figs.7-16 teach wherein second information displayed on the second dashboard is closer to the desired outcome than first information displayed on the first dashboard.
As to claim 10, Hsu teaches wherein an iteration comprises receiving an input, retrieving information related to the input and outputting an output; and the second information is closer to the desired outcome than the first information when a number of iterations to reach the desired outcome starting from the second output is lower than the number of iterations to reach the desired outcome starting from the first output (Pars.50-62; Figs.27-31).
Regarding claims 11-20, the corresponding device comprising the steps addressed in the claims above is analogous, therefore rejected as being unpatentable over Amacker (US 9,875,284) in view of Hsu et al. (2012/0265784) for the foregoing reasons.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL DEMELASH ABEBE whose telephone number is (571)272-7615. The examiner can normally be reached monday-friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL ABEBE/Primary Examiner, Art Unit 2657